        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 1 of 23




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 ROD CUTBIRTH, an individual,
                                                Case No. 1:19-cv-00341-CWD
                      Plaintiff,
                                                MEMORANDUM DECISION AND
 v.                                             ORDER

 BOISE PROJECT BOARD OF
 CONTROL, a quasi-governmental entity
 in the State of Idaho,

                      Defendant.



                                    INTRODUCTION

       The Rehabilitation Act of 1973, as amended, prohibits discrimination on the basis

of disability in programs receiving federal financial assistance. 29 U.S.C. § 701 et. seq.

As presented in the motion for summary judgment pending before the Court, the question

the Court must decide in this employment discrimination case is what it means to

“receive federal financial assistance.”

       Boise Project Board of Control (Boise Project), Rod Cutbirth’s former employer,

supplemented its regular operations with federal grant money, which subsidized specific

projects occurring during time periods delineated by the terms of federal grant

agreements. Cutbirth claims that he was subject to disability discrimination during a


MEMORANDUM DECISION AND ORDER - 1
          Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 2 of 23




period between the end date of one grant contract and the commencement of another,

when Boise Project failed to accommodate his work restrictions and terminated his

employment. Boise Project argues the Rehabilitation Act did not apply during this time

period between grant projects, and that Boise Project’s compliance with the anti-

discrimination provisions in the Rehabilitation Act was shut off, much like water from a

faucet.

          Cutbirth also claims disability discrimination occurred when he applied for rehire

into his former position several months after his employment was terminated. Boise

Project does not dispute the Rehabilitation Act applied during that period, conceding that

Boise Project was receiving federal financial assistance at the time Cutbirth’s application

for rehire was under consideration. Rather, Boise Project contends Cutbirth’s rehire claim

is unsupported by the complaint, and that the undisputed facts regarding Boise Project’s

failure to rehire Cutbirth support summary judgment dismissal of that claim.

          Boise Project has moved for summary judgment on all of the claims of

discrimination asserted by Cutbirth in his complaint. (Dkt. 1, 28.) The Court conducted a

video hearing on the motion on February 16, 2021. Having carefully reviewed the record

and applicable authorities, and for the reasons set forth below, the Court will deny the

motion and allow all of Cutbirth’s claims under the Rehabilitation Act to proceed.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 3 of 23




                                          FACTS

1.     Cutbirth’s Employment

       Cutbirth was employed by Boise Project beginning in 1995. On or about January

25, 2017, Cutbirth suffered an injury when he slipped and fell while at work. Between the

injury in January 2017 and surgery in April 2017, Cutbirth’s doctor permitted him to

work with certain restrictions. Boise Project accommodated these restrictions. Following

surgery in April 2017, Cutbirth was on leave from work until on or about May 31, 2017.

Cutbirth returned to work on or about June 7, 2017, when he was released to work by his

physician with certain physical restrictions. On August 22, 2017, Boise Project placed

Cutbirth on leave, and Cutbirth was told not to return to work until his work restrictions

were removed. (Decl. of Cutbirth ¶ 7, Dkt. 33-2 at 2.) Further, Boise Project notified the

State insurance Fund that it would not be rehiring Cutbirth, “unless he gets a full work

release.” (Dkt. 33-16 at 1.) Cutbirth’s employment was terminated on September 8, 2017.

       Cutbirth admits that his claims of discrimination under the Rehabilitation Act are

not based on Boise Project’s treatment of him prior to his return to work on June 7, 2017,

although he claims his injury and resulting physical impairments triggered Boise

Project’s obligations to make accommodations for him when he was released to work. He

alleges that, during the period between June 7, 2017, and the date of the termination of

his employment on September 8, 2017, Boise Project did not provide sufficient

accommodations, and that he was assigned tasks outside of his work related restrictions.

(Decl. of Cutbirth ¶¶ 5-7, Dkt. 33-2 at 1-2.)




MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 4 of 23




       On or about April 26, 2018, Boise Project received an employment application for

an open position submitted by Cutbirth for the same position he previously held. (See

Decl. of Cutbirth ¶ 9.) Upon receiving Cutbirth’s application, Boise Project decided not

to consider Cutbirth for the open position. Boise Project asserts that decision was based

upon multiple write ups issued to Cutbirth for performance or conduct issues during his

prior employment.

       Cutbirth filed the complaint in this action on September 4, 2019.

2.     Boise Project Board of Control’s Operations

       Boise Project, a quasi-municipal entity, is one participant with a defined role in a

large system that stores, diverts, and delivers irrigation water to landowners in Southwest

Idaho and Eastern Oregon. Boise Project is the operating agent for Big Bend Irrigation

District, Boise-Kuna Irrigation District, New York Irrigation District, Wilder Irrigation

District, and Nampa and Meridian Irrigation District (the “Irrigation Districts”). The

irrigable lands served by this system of water delivery are divided into two divisions: the

Arrowrock Division and the Payette Division. The Arrowrock Division includes lands

irrigated by water stored in the Boise River and the Payette Division includes lands

irrigated by water stored in the Payette River. On behalf of the Irrigation Districts, Boise

Project operates that portion of the Arrowrock Division irrigated by the New York Canal

and the Penitentiary Canal.

       The irrigation infrastructure is owned either by the United States or by the

Irrigation Districts. The Bureau of Reclamation built the dams, canals, and drainage

systems. It holds legal title to the water rights for the storage projects. The United States


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 5 of 23




operates Arrowrock Dam, Anderson Ranch Dam and power plant, and Lucky Peak Dam,

and some functions of the Diversion Dam and the power plant there are operated by the

Bureau of Reclamation. The Irrigation Districts own the Arrowrock and Lucky Peak

power plants, and hold equitable title to the water rights on behalf of the landowners who

put the water to beneficial use.

       Boise Project is responsible, on behalf of the Irrigation Districts, for operating and

maintaining certain facilities, and canals and laterals, that are part of the larger irrigation

system. Boise Project maintains over forty (40) miles of the New York Canal, which is

the largest canal that Boise Project maintains, and approximately 1,500 miles of other

canals and laterals, and delivers water to landowners on behalf of the Irrigation Districts.

Boise Project also operates and maintains the Arrowrock Power Plant Project on behalf

of the Irrigation Districts. (Dkt 33-4 at 2.)

       The landowners pay assessments to the Irrigation Districts to cover the costs of

operation and maintenance of the system for delivery of water, and these assessments

principally fund Boise Project’s operations. During the irrigation season, which runs from

April through October, Boise Project performs maintenance work such as mowing, weed

control, and treatment of chemicals in the canals. During the off-season, Boise Project

completes more substantial repair and improvement projects to maintain or update the

existing infrastructure. These improvement projects often are funded entirely by Boise

Project out of its regular operational funds, which principally come from payment by the

Irrigation Districts that are made based on the Irrigation Districts’ assessments on

landowners receiving irrigation water.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 6 of 23




3.    Grant Applications

       From time to time, Boise Project applies for WaterSMART Water and Efficiency

Grants offered by the Bureau of Reclamation to defray project costs. If a WaterSMART

Water and Efficiency Grant is awarded to Boise Project, it enters into an assistance

agreement with the Bureau of Reclamation. Boise Project does not receive any federal

funds unless and until it enters into an assistance agreement with the Bureau of

Reclamation. Under WaterSMART Water and Efficiency Grants, the Bureau of

Reclamation reimburses grant recipients for a certain percentage of reimbursable costs

actually expended to complete the project for which the grant is awarded.

       On or about January 20, 2016, Boise Project applied for a WaterSMART Water

and Efficiency Grant under Funding Opportunity No. R16-FOA-DO-004 to replace 300

lineal feet of lining in the New York Canal. As part of its application, Boise Project

signed and submitted the Federal government’s “Standard Form 424D” assurances in

which it certified it “[w]ill comply with all Federal statutes relating to non-

discrimination… [including] but not limited to: … (c) Section 504 of the Rehabilitation

Act of 1973, as amended, 29 U.S.C. §794, which prohibits discrimination on the basis of

handicaps…” (Chase Decl. Ex. A, Dkt. 29-1 at 2.) On June 23, 2016, the Bureau of

Reclamation notified Boise Project that it was being awarded a grant pursuant to Funding

Opportunity No. R16-FOA-DO-004. (Dkt. 29-1 at 49.) The email indicated that the

Bureau was reviewing Boise Project’s “proposal, budget and budget narrative in more

detail,” and once that was complete, Boise Project would be contacted and advised about




MEMORANDUM DECISION AND ORDER - 6
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 7 of 23




any additional information required. (Dkt. 29-1 at 49.) The Bureau indicated it looked

“forward to working with [Boise Project] to complete this award.” Id.

      On or about September 7, 2016, representatives of Boise Project and the Bureau of

Reclamation executed an assistance agreement pertaining to the grant awarded pursuant

to Funding Opportunity No. R16-FOA-DO-004 (the “New York Canal Lining

Agreement”). (Dkt. 29-1 at 52.) The New York Canal Lining Agreement was effective

from September 7, 2016, through March 31, 2017. Id. (See also Grant Agreement at 6,

Dkt. 29-1 at 58.) The agreement specifically incorporated the assurances of standard form

424D that Boise Project signed in January 2016 into the contract and also separately

stated that, “the Recipient shall comply with … Section 504 of the Rehabilitation Act of

1973….” (Chase Decl., Ex. C, Dkt. 29-1 at 52, 91.) Despite the stated effective date,

pursuant to the terms of the Grant, work was to begin in August 2016, and completed in

March 2017. (Dkt. 29-1 at 59.)

      The Bureau of Reclamation remitted to Boise Project a total of $97,594.51 in

satisfaction of its obligations under the New York Canal Lining Agreement. The Bureau

paid this amount in two transfers---the first on or about December 12, 2016, and the

second on or about February 16, 2017. Boise Project received no other money from the

Bureau related to the New York Canal Lining Agreement after February 16, 2017.

      Cutbirth presented evidence that, after the payment on February 16, 2017, Boise

Project was still owed a balance of $5,893.49 on the New York Canal Lining project. On

April 17, 2017, Boise Project submitted a final progress report documenting physical

completion of that project. (Johnson Decl. Ex. 5, Dkt. 33-8.) On June 22, 2017, the


MEMORANDUM DECISION AND ORDER - 7
            Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 8 of 23




Bureau of Reclamation contacted Boise Project asking for final reports and stating it

would begin the grant closeout process. The following day, Boise Project responded that

it did not have any additional reports or expenses to submit for reimbursement. (Johnson

Decl., Ex. 7, Dkt. 33-10.) Boise Project received an email reminder on September 5,

2017, from the Bureau stating it had an active contract, and on August 14, 2018, the

Bureau of Reclamation closed out the grant for the New York Canal Lining project and

deobligated the $5,893.49 that Boise Project did not use. (Johnson Decl. Ex. 10, Dkt. 33-

13.)

        On or about April 27, 2017, Boise Project applied for a WaterSMART Water and

Efficiency Grant under Funding Opportunity No. BOR-DO-17-F011 to replace two

existing manual check structures on the Deer Flat Low Line Canal, the Platt and Miller

Check Structures, with solar powered, automated control gates. (Dkt. 29-2 at 6.) By letter

dated July 20, 2017, which was received on July 21, 2017, the Bureau of Reclamation

notified Boise Project that it was “now being considered for award of a financial

assistance agreement” pursuant to Funding Opportunity No. BOR-DO-17-F011 (the

“Platt/Miller Award Letter”). (Dkt. 29-2 at 21.) 1 On April 4, 2018, Boise Project executed

an assistance agreement with the Bureau of Reclamation pertaining to the grant awarded

pursuant to Funding Opportunity No. BOR-DO-17-F011 (the “Platt/Miller Agreement”).

(Dkt. 29-2 at 24.) A representative of the Bureau of Reclamation executed the assistance


        1
         The Platt/Miller Award Letter further stated that the letter “is not a final commitment of
funding. A financial assistance agreement will not be executed and funds will not be awarded until further
information about your project is developed and all statutory and regulatory requirements have been
met….” (Dkt. 29-2 at 21.)



MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 9 of 23




agreement on April 12, 2018, and by its terms, the Platt/Miller Agreement was effective

from April 12, 2018, through June 30, 2018. Id. However, the grant agreement indicated

that the scope of work outlined therein was to begin in October 2017, and completed in

June 2018. (Dkt. 29-2 at 30-31.) The Bureau of Reclamation remitted to Boise Project a

single payment in satisfaction of its obligations under the Platt/Miller grant on or about

May 14, 2018.

       On or about May 10, 2018, Boise Project applied for a WaterSMART Water and

Efficiency Grant under Funding Opportunity No. BOR-DO-18-F006 to replace 1,600

lineal feet of lining in the New York Canal. By letter dated October 2, 2018, the Bureau

of Reclamation notified Boise Project that it was not being awarded a grant pursuant to

Funding Opportunity No. BOR-DO-18-F006.

       Cutbirth’s Complaint sets forth three causes of action under Section 504 of the

Rehabilitation Act of 1973: (1) failure to engage in the interactive process; (2) failure to

provide reasonable accommodations; and (3) disability discrimination, both during the

period after Cutbirth returned to work on June 7, 2017, and in connection with Cutbirth’s

later application for rehire in April of 2018. For the period June 7, 2017, through

September 8, 2017, the date of the termination of Cutbirth’s employment, Boise Project

asserts it was not a party to any grant agreement with the Bureau of Reclamation, did not

receive any federal funds, and was not otherwise receiving federal financial assistance,

such that the Rehabilitation Act does not apply. (Decl. of Chase ¶ 7, Dkt. 29.) Boise

Project does not make the same assertion for the period in April and May of 2018, when

Cutbirth’s application for rehire was under consideration. Rather, Boise Project argues


MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 10 of 23




the complaint fails to set forth sufficient facts to state a claim for discrimination, or

alternatively, that the undisputed facts establish the decision not to rehire Cutbirth was

not made on account of his disability.

                                        DISCUSSION

1.     Legal Standards

       A.     Summary Judgment Standard

       Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the non-moving party, demonstrates “there is no genuine issue of any

material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Galen v. County of Los

Angeles, 477 F.3d 652, 658 (9th Cir. 2007). Evidence includes “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits....” DeVries v. DeLaval, Inc., 2006 WL 1582179, at *5 (D. Idaho June 1, 2006),

report and recommendation adopted, 2006 WL 2325176 (D. Idaho Aug. 9, 2006).

Conclusory, nonspecific statements in affidavits are not sufficient; and, the court will not

presume “missing facts.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89

(1990).

       The moving party bears the initial burden to show no material fact is in dispute

and a favorable judgment is due as a matter of law. Celotex, 477 U.S. at 323. If the

moving party meets this initial burden, the non-moving party must identify facts showing

a genuine issue for trial to defeat the motion for summary judgment. Cline v. Indus.

Maint. Eng’g & Contracting Co., 200 F.3d 1223, 1229 (9th Cir. 2000). The Court must


MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 11 of 23




grant summary judgment if the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

       B.     The Rehabilitation Act

       To state a claim of employment discrimination under Section 504 of the

Rehabilitation Act, a plaintiff must establish:

              (1) he is an individual with a disability; (2) he is otherwise
              qualified to receive the benefit; (3) he was denied the benefits
              of the program solely by reason of his disability; and (4) the
              program receives federal financial assistance.

Duvall v. Cnty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001). The purpose underlying

Section 504 is “to assure evenhanded treatment and the opportunity for handicapped

individuals to participate in and benefit from programs receiving federal assistance.”

Alexander v. Choate, 469 U.S. 287, 304 (1985) (citing Southeastern Community College

v. Davis, 442 U.S. 397 (1979)). The United States Supreme Court has held that,

“[s]ection 504, by its terms, prohibits discrimination only by a ‘program or activity

receiving Federal financial assistance.’” Consolidated Rail Corp. v. Darrone, 465 U.S.

624, 635 (1984).

       As a basis for its motion for summary judgment, Boise Project argues Cutbirth

cannot prove the fourth element to establish his claims of discrimination between June 7,

2017, and September 8, 2017. Although receipt of federal financial assistance is an

essential element of a cause of action under the Rehabilitation Act, see H.Rep. No. 485

(II), 101st Cong., 2d Sess. 84 (1990), reprinted in 1990 U.S.C.C.A.N. 267, 366, 1990 WL



MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 12 of 23




121684, the term “financial assistance” is not defined in the Act. Courts have applied the

ordinary meaning of the term and have generally concluded that an entity receives

financial assistance when it receives a subsidy. DeVargas v. Mason & Hanger-Silas

Mason Co., 911 F.2d 1377, 1382 (10th Cir. 1990) (citing Jacobson v. Delta Airlines,

Inc., 742 F.2d 1202, 1208–09 (9th Cir. 1984), cert. dismissed, 471 U.S. 1062 (1985)).

       The implementing regulations provide:

              (h) Federal financial assistance means any grant, loan,
              contract (other than a procurement contract or a contract of
              insurance or guaranty), or any other arrangement by which
              the Department provides or otherwise makes available
              assistance in the form of:
                     (1) Funds;
                     (2) Services of Federal personnel; or
                     (3) Real and personal property or any interest in or use
              of such property, including:
                     (i) Transfers or leases of such property for less than
              fair market value or for reduced consideration; and
                     (ii) Proceeds from a subsequent transfer or lease of
              such property if the Federal share of its fair market value is
              not returned to the Federal Government.


45 C.F.R. § 84.3

       Under program-specific statutes such as Section 504, Congress enters into an

arrangement in the nature of a contract with the recipients of the federal funds, and it is

the recipient’s acceptance of the funds that triggers coverage under the nondiscrimination

provision. U.S. Dep’t of Transp. v. Paralyzed Veterans of Am., 477 U.S. 597, 605 (1986).




MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 13 of 23




       C.     The SECURE Water Act

       The SECURE Water Act of 2009 2 permanently established a grant program within

the Bureau of Reclamation to focus on promoting water conservation and efficiency

measures. 42 U.S.C. §§ 10361-10370. The statute authorizes the Bureau to make grants

or agreements to help an “eligible applicant” plan, design, or build an “improvement” to

conserve water, increase water use efficiency, or enhance water management. 42 U.S.C. §

10364. An “eligible applicant” must be a state, Indian tribe, or an entity that delivers

water or power. 42 U.S.C. § 10362(7). No grant or agreement may exceed 5 million

dollars, and the program is authorized to spend up to 200 million dollars over its lifetime.

42 U.S.C. § 10364(a)(3)(E)(iii), (e).

       Pursuant to the Act, the Bureau of Reclamation provides funding opportunities

each fiscal year through its WaterSMART Water and Energy Efficiency Grant program

“that support water management organizations developing projects that result in

quantifiable and sustained water savings, increase the production of hydropower and

support broader water reliability benefits.” Bureau of Reclamation, Water and Energy

Efficiency Grants, https://www.usbr.gov/watersmart/weeg/ (last visited March 16, 2021).




       2
        SECURE stands for “Science and Engineering to Comprehensively Understand and
Responsibly Enhance.” S. 2156, 110th Cong. § 1(a) (2007).



MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 14 of 23




2.     Analysis

       A.     Application of the Rehabilitation Act During the Period Prior To
              Cutbirth’s Termination from Employment

       The first question the Court must address is whether Boise Project “received

federal financial assistance” within the meaning of the Rehabilitation Act during the

period between June 7, 2017, and September 8, 2017, when Cutbirth alleges Boise

Project did not accommodate his work restrictions and thereafter terminated his

employment. If Boise Project did not receive federal financial assistance during this

period, Boise Project asserts Cutbirth’s claims under Section 504 claiming discrimination

during that period fail as a matter of law.

       Boise Project interprets the phrase narrowly, focusing upon the actual receipt of

federal funds and the express term of the grant contracts, and claims there is no dispute

federal funds were not received during the time period between the New York Canal

Lining project grant and the Platt/Miller project grant. Conversely, Cutbirth interprets the

phrase more broadly, focusing on the continual relationship between Boise Project and

the federal government, and pointing also to Boise Project’s work on behalf of the

Irrigation Districts to “use and maintain” the Arrowrock Dam Power Plant, which is

owned by the federal government.

              (1)    The Grant Applications

       Cutbirth’s primary argument is that Boise Project is subject to the

nondiscrimination provisions in the Rehabilitation Act, because the federal government

has consistently extended federal financial assistance to Boise Project since at least 2016,



MEMORANDUM DECISION AND ORDER - 14
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 15 of 23




citing to the two grant applications submitted in 2016 and 2017. Cutbirth argues that,

because Boise Project pledged in January of 2016 in its grant application for the New

York Canal Lining project to abide by the Act, and did so again when it applied in April

of 2017 for the Platt/Miller project grant, the Act covers the period of alleged

discrimination between June 7, 2017, and September 8, 2017. Cutbirth argues also that

certain activities, such as the deobligation of funds earmarked for the New York Canal

Lining project which occurred after April 17, 2017, subjects Boise Project to the Act.

       There is a dearth of case law interpreting what it means to “receive federal

financial assistance” under the Rehabilitation Act in situations where an employer

receives federal grant assistance. In the most analogous case, the United States Court of

Appeals for the District of Columbia Circuit, in Crandall v. Paralyzed Veterans of

America, 146 F.3d 894, 896 (D.C. Cir. 1998), considered when an employer became

bound by the anti-discrimination provisions of the Act. There, the term of Paralyzed

Veterans’ federal grant did not begin until September 11, 1992, according to the funding

agency’s letter approving the grant. Plaintiff’s employment was terminated one day prior,

on September 10, 1992.

       The plaintiff in Crandall argued that, because his employer pledged in its federal

grant application to abide by federal rules and regulations, it was bound by Section 504 of

the Rehabilitation Act before the grant was awarded. The court rejected the plaintiff’s

theory, observing that the letter approving the grant made the grant contingent on

acceptance by Paralyzed Veterans of America, which did not occur until the grant

agreement was executed on September 14, 1992. Crandall, 146 F.3d at 896. The court


MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 16 of 23




held that Section 504 did not apply at the time of the alleged act of discrimination,

because the formal start of the grant period and Paralyzed Veterans of America’s

contractual commitment came after the date of the plaintiff’s dismissal. Id. See also

Bachman v. Am. Soc. of Clinical Pathologists, 577 F. Supp. 1257, 1262 (D.N.J. 1983)

(recipients of federal financial assistance are liable for violations of the Rehabilitation

Act which occur during the time that they are recipients of federal financial assistance).

       The United States District Court for the Southern District of Indiana applied

Crandall in Vanes v. Indiana Comm’n on Pub. Records, No. 2:07-CV-00063 RLY-WGH,

2008 WL 763374, at *6 (S.D. Ind. Mar. 20, 2008). Similar to the facts in Crandall, the

plaintiff’s employment was terminated two months prior to his employer accepting the

terms of a federal grant. The plaintiff argued his employer was a recipient of federal

funds prior to that date by virtue of the employer’s application for the grant. The court

rejected that argument, finding the relevant inquiry was the date the employer agreed to

accept the terms and conditions of the grant, including its antidiscrimination assurances.

Id.

       The court in Vanes held that, as a matter of law, the employer was not a recipient

of federal financial assistance as a result of its grant application, because the employer

did not agree to accept the terms and conditions of the grant until two months after the

plaintiff’s employment was terminated. Id. See also Rivera-Flores v. Puerto Rico Tel.

Co., 840 F. Supp. 3, 5 (D.P.R. 1993), judgment entered, (D.P.R. June 20, 1994), and

vacated, 64 F.3d 742 (1st Cir. 1995) (rejecting application of the Rehabilitation Act if the

employer had simply applied for Federal funding, holding: “To meet the definition of


MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 17 of 23




‘receiving Federal financial assistance’ under the Rehabilitation Act, the employer must

be qualified and approved for receipt of Federal financial assistance.”).

       But neither Crandall, Vanes, nor Rivera-Flores resolves the difficult question

presented by the facts here. Boise Project did not simply apply for and receive a single

grant, with an effective date after the termination of Cutbirth’s employment. If the

Platt/Miller project grant was the only grant Boise Project had ever applied for and

accepted, Crandall, Vanes, and Rivera-Flores might provide persuasive authority for

Boise Project’s argument. But here, Boise Project participated in the WaterSMART

Water and Energy Efficiency Grant program administered by the Bureau of Reclamation,

and regularly applied for grants to subsidize its operations through the same, both

immediately prior to and after the September 7, 2017 termination of Cutbirth’s

employment.

       Notably, Cutbirth was employed during the grant period applicable to the New

York Canal Lining project when he was injured on the job. And, although the New York

Canal Lining project was completed before the March 31, 2017 contract termination date,

and $5,893.49 of the total funds awarded with that grant were not claimed by Boise

Project due to cost savings realized during construction, the Bureau of Reclamation

considered the contract to be “active” as late as September 5, 2017. In fact, the remaining

funds were not deobligated until August 14, 2018. By then, Boise Project had applied on

April 27, 2017, for its next grant to subsidize the Platt/Miller project. In other words,

Boise Project engaged in a continuing cycle of applying for, receiving, and subsidizing its

activities with federal funds, and participated in the WaterSMART grant program


MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 18 of 23




administered by the Bureau of Reclamation during the time periods relevant to all of the

discrimination claims Cutbirth raises in his Complaint.

       Under Boise Project’s rigid, contract-based interpretation of what it means to

receive federal financial assistance, compliance with the anti-discrimination provisions of

the Rehabilitation Act could be shut off, so to speak, on the termination date printed on

the grant agreement, and turned on again on the date the next grant agreement

commenced. Boise Project relies upon authority characterizing legislation enacted

pursuant to Congress’ spending power, such as the Rehabilitation Act, “in the nature of a

contract: in return for federal funds, the States [or others] agree to comply with federally

imposed conditions. The legitimacy of Congress’ power to legislate under the spending

power thus rests on whether the State [or other entity] voluntarily and knowingly accepts

the terms of the ‘contract.’” Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17

(1981). See also State of Nev. v. Skinner, 884 F.2d 445, 447 (9th Cir. 1989) (recognizing

Congress can condition receipt of funds by states or other entities on compliance with

federal directives). Nonetheless, the Court respectfully disagrees with this strict

interpretation by Boise Project under the facts of this case.

       Boise Project’s interpretation would allow grant recipients like Boise Project,

which continually applies for and receives federal funds to subsidize its operations, to

claim exemption from the anti-discrimination provisions in the Rehabilitation Act during

periods of time falling between the contractual termination date of one grant and the

commencement date of the next. But in this case, the undisputed facts establish federal

funds were still earmarked for the New York Canal Lining project at the time the alleged


MEMORANDUM DECISION AND ORDER - 18
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 19 of 23




discrimination occurred, and that Boise Project had also applied for, and was awaiting the

award of, another grant during the same short period of time between the precise grant

performance dates in the assistance agreements. Cutbirth also was employed and injured

during the grant period for the New York Canal Lining project. The Court therefore

rejects the “bright line” test proposed by Boise Project for determining when an employer

receives federal financial assistance which in turn invokes application of Section 504 of

the Rehabilitation Act. See, e.g., Brown v. Sibley, 650 F.2d 760, 770 (5th Cir.1981)

(holding that a Section 504 claim was not cognizable unless “funds had been flowing to

[the] project at the time the discrimination alleged in [the] case was perpetrated”).

        Under the unique facts before it, the Court finds, as a matter of law, that Boise

Project was receiving federal financial assistance within the meaning of Section 504 of

the Rehabilitation Act between June 7, 2017, and September 8, 2017. Therefore, Cutbirth

has established the fourth element of his Rehabilitation Act claims based on that period of

time.

        (2)    Right to Use and Occupy Federal Property

        Cutbirth’s alternative argument for application of the Rehabilitation Act is based

upon Boise Project’s alleged right to use and occupy land owned by the Bureau of




MEMORANDUM DECISION AND ORDER - 19
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 20 of 23




Reclamation to operate and maintain the Arrowrock Hydroelectric Plant. Because of the

Court’s holding above, the Court does not reach this alternative argument. 3

        B.      Cutbirth’s Discrimination Claim

        Cutbirth asserts that count three of the Complaint sets forth a claim for

discrimination related to his application for employment in April of 2018. Boise Project

asserts two arguments in support of its motion for summary judgment dismissal of this

claim. First, Boise Project argues Cutbirth has not alleged a discriminatory act in

connection with Cutbirth’s application for rehire, and that he should not be granted leave

to amend his complaint. Second, Boise Project claims Cutbirth has not adequately alleged

that Boise Project refused to rehire him because of a disability, asserting that it chose not

to rehire him due to performance issues during his prior employment. As noted above,

Boise Project does not dispute that the Rehabilitation Act applies to the period during

which Cutbirth’s application for rehire was under consideration.

        The Court finds Cutbirth plausibly alleges a claim for disability discrimination in

connection with his request for reemployment. The Complaint sets forth that Cutbirth’s

employment was terminated on September 8, 2017, after a 20-year employment history

with Boise Project. When an opening was advertised for his previous position in April of

        3
           The only mention of “Boise Project” in the Arrowrock Hydroelectric Plant contract is a cover
sheet titled, “Record of Execution of Contract.” (Dkt. 33-20 at 1.) But the contract document pertaining to
the Arrowrock Hydroelectric Plant expressly states the contract is between the United States and the five
irrigation districts, and it is signed by representatives of each district. Cutbirth presents no evidence that
Boise Project, the Defendant in this case, can be equated with the Irrigation Districts. Boise Project
represents it is a separate entity. (See Decl. of Carter ¶¶ 2-10, Dkt. 28-3.) See, e.g., Gallagher v. Croghan
Colonial Bank, 89 F.3d 275, 278 (6th Cir. 1996) (“coverage of the Rehabilitation Act does not follow
federal aid past the intended recipient to those who merely derive a benefit from the aid or receive
compensation for services rendered pursuant to a contractual arrangement.”).



MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 21 of 23




2018, he applied but never heard from Boise Project concerning that application. Boise

Project knew of his work injury and physical work restrictions prior to the termination of

his employment on September 8, 2017. Paragraphs 73 and 74 of the Complaint allege

Boise Project terminated Cutbirth’s employment because of his disability; refused to

consider rehiring him despite his experience and tenure with the company; and, did not

inquire about his ability to perform the essential functions of the position with or without

a reasonable accommodation. Cutbirth states in his declaration that no one contacted him

about the status of his work restrictions. (Decl. of Cutbirth ¶ 9 – 10, Dkt 33-2 at 2.) And,

there is evidence in the record that Boise Project informed the State Insurance Fund it

“would not be rehiring [Cutbirth] unless he gets a full work release.”

       Boise Project’s second, or alternative, argument fares no better. Boise Project

contends it chose not to consider Cutbirth’s application for rehire because he had been

written up multiple times during his prior employment, and several employees of Boise

Project had expressed they were afraid of him and feared working with him. However,

Cutbirth astutely points out that warning notices regarding certain traffic accidents and

his “attitude” occurred in 2014 and 2015, remote in time to his work injury and the

termination of his employment. (Decl. of Carter Exs. B – G, Dkt. 28-3.) Although a

fourth warning occurred on June 14, 2016, wherein it was noted Cutbirth used “foul

language” during his performance evaluation, later performance reviews noted Cutbirth’s

attitude had improved, and he met all performance expectations. (Id. Exs. B, G.)

Cutbirth’s last performance review covering the period of December 15, 2016, to June 5,




MEMORANDUM DECISION AND ORDER - 21
        Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 22 of 23




2017, indicated he met expectations in all areas, including in the areas of teamwork and

cooperation, productivity, and communication skills. (Id. Ex. B.)

        The Court finds Cutbirth has presented sufficient evidence to create material

issues of fact as to whether Boise Project’s failure to rehire Cutbirth constituted disability

discrimination. Accordingly, the Court will deny Boise Project’s motion for summary

judgment as to this claim. 4

                                           CONCLUSION

        For the foregoing reasons, the Court will deny Boise Project’s motion for

summary judgment. The Court finds that, under the unique and undisputed factual

circumstances here, Boise Project received federal financial assistance within the

meaning of the Rehabilitation Act during all time periods, including between June 7,

2017, and September 8, 2017, relevant to Cutbirth’s claims of disability discrimination.

Additionally, the record contains sufficient evidence for a reasonable jury to conclude

that Boise Project’s decisions in connection with Cutbirth’s application for rehire run

afoul of the Rehabilitation Act’s anti-discrimination provisions.




        4
          Boise Project’s argument strays beyond the limits of the Court’s order allowing a preliminary
motion for summary judgment in this case to determine the applicability of the Rehabilitation Act to the
parties’ claims and defenses. (Dkt. 15.) Accordingly, the Court will not provide a second opportunity for
Boise Project to file a motion for summary judgment on the merits of Cutbirth’s failure to rehire claim.



MEMORANDUM DECISION AND ORDER - 22
     Case 1:19-cv-00341-CWD Document 47 Filed 03/16/21 Page 23 of 23




                                     ORDER

     NOW THEREFORE IT IS HEREBY ORDERED:

     1)   Defendant’s Motion for Summary Judgment (Dkt. 28) is DENIED.

     2)   The parties are to meet and confer, and submit a revised litigation and

          discovery plan on or before March 31, 2021, concerning further discovery.

          The Court will schedule a telephonic conference with the parties to discuss

          the same.



                                             DATED: March 16, 2021


                                             _________________________
                                             Honorable Candy W. Dale
                                             United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 23
